Citation Nr: 1712438	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-17 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for residuals of non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

In a letter dated March 2016, the Veteran indicated that he wished to withdraw his appeal of the issue of entitlement to an initial rating in excess of 20 percent for residuals of non-Hodgkin's lymphoma.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an initial rating in excess of 20 percent for residuals of non-Hodgkin's lymphoma have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204.  Withdrawal may be made by a veteran or by his or her authorized representative, must be in writing or on the record at a hearing, and must specify that the appeal is withdrawn in its entirety or list the issues that the veteran wishes to withdraw from the appeal.  See id.

In a letter dated March 2016, the Veteran indicated that he wished to "cancel all of [his] appeals with the VA[.]"  This necessarily included his appeal of the issue of entitlement to an initial rating in excess of 20 percent for residuals of non-Hodgkin's lymphoma.  See 38 C.F.R. § 20.204.  As to this issue, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The appeal of the issue of entitlement to an initial rating in excess of 20 percent for residuals of non-Hodgkin's lymphoma has been withdrawn and is dismissed.




____________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


